DETAILED ACTION
This Office action is in reply to correspondence filed 12 January 2022 in regard to application no. 17/063,090.  Claims 1-20 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: in the previous Office action, claims were rejected on the basis of nonstatutory double patenting as being unpatentable over (approximately) corresponding claims of U.S. Patent No. 10,796,312, and under 35 U.S.C. § 101 as being directed to an abstract idea without significantly more.  The claims have since been amended and so further search and consideration were conducted.
In regard to nonstatutory double patenting, the claims as amended are now sufficiently distinguished from the reference patent so as to render the rejection moot, and so it is withdrawn.  In regard to § 101, though the claims still recite abstraction as set forth in the previous Office action, all claims now include training an artificial intelligence model or algorithm based on specific data that meet certain criteria, and later using the trained model to make a determination.  This goes beyond generally linking the abstract idea to a particular technological environment, referring to MPEP § 2106.05(e).  As such, the claims integrate the abstract into a practical application and are therefore not directed to the abstract idea, and the rejection is therefore withdrawn.
No rejection was made in the previous action under § 102 or 103, and the analysis set forth then remains applicable to the now-amended claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694